PER CURIAM.
The Third District Court of Appeal has certified the following question as one of great public importance:
IS A NEW TRIAL REQUIRED WHEN THE TRIAL COURT’S FAILURE TO CONDUCT A RICHARSON INQUIRY IS, IN THE OPINION OF THE REVIEWING COURT, HARMLESS ERROR?
R.R. v. State, 476 So.2d 218, 220 (Fla. 3d DCA 1985). We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution.
We recently answered this question in the affirmative in Smith v. State, 500 *1245So.2d 125 (Fla.1986). Accordingly, we approve the decision of the district court.
It is so ordered.
OVERTON, EHRLICH and BARKETT, JJ., and ADKINS, J. (Ret.), concur.
McDONALD, C.J., dissents with an opinion, in which SHAW, J., concurs.